DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2020 has been entered.
 
Status of Claims
The amendment of 03/23/2020 has been entered. Claims 1-2 are currently pending in the application.

Claim Objections
Claim 2 is objected to because of the following informalities: 
At claim 2 line 9-10 “a center axis direction” should read --the center axis direction--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WADA (WO 2015/064514).
Regarding claim 1, WADA discloses an impeller for a fluid pump, the impeller comprising: 
an impeller main body member (2) that has a disk shape (Fig. 3) and is drivingly rotated about a center axis (pg. 2 line 68); and 
an impeller cover member (3 and 4 taken together) comprising: 
a cover main body (3) having a truncated cone shape (compare Figs. 2 and 9) with an inlet port (31, pg. 6 line 3) for a fluid formed at a center; and 
a plurality of blades (4) comprising all blades of the impeller arranged around a center axis of the cover main body (Fig. 2), wherein 
the impeller main body member (2) and the impeller cover member (3) face each other in a center axis direction (Fig. 2), 
the cover main body (3) comprises an inclined portion (32, Fig. 9) extending toward the impeller main body member in the center axis direction, while being inclined toward an outer side in a radial direction (compare Figs. 2 and 9), 

the blades each have a distal end portion (42), facing the impeller main body member (2) in the center axis direction (Fig. A below), provided with a welding contacting portion (Fig. A), 
the impeller main body member (2) comprises: 
one end surface (Fig. A) facing the impeller cover member (Fig. 2); 
another end surface (Fig. A) disposed on an opposite side of the one end surface in the center axis direction (Fig. 2); 
groove portions (Fig. A) that are formed at positions matching the blades on the one end surface (Fig. 2), and receive the distal end portions of the blades (Fig. A); and 
a welding contacted portion (233) that is formed in the groove portions (Fig. A) and is capable of coming into contact with the welding contacting portion (Fig. A), and 
the impeller main body member (2) and the impeller cover member (3) are joined to each other with the welding contacting portion (Fig. A) and the welding contacted portion (Fig. A) welded to each other in the center axis direction (pg. 7 lines 263-264), 
wherein the plurality of blades are only provided on the impeller cover member (inasmuch as Applicant’s disclosed invention); 
wherein a gap (Fig. A) that functions as a resin reservoir for the welding is formed between a bottom portion of the groove portion (Fig. A) and the distal end portion (42) of the blades (4).
WADA does not explicitly disclose the other end surface of the impeller main body member (2) and the distal end portion (42) of the impeller cover member (3 and 4 taken together) are in parallel with each other.
However, it appears in WADA Figs. 1-3 that the impeller main body member (2) and the distal end portions (42) are flat.
Given a lack of further guidance in the reference, it would have been an obvious matter of mechanical expediency to one of ordinary skill in the art before the effective filing date of the claimed invention to form the impeller main body flat with the other end surface and the distal end portion being in 
The above underlined limitation is considered as functional language. WADA discloses all the structural components of the impeller, which are read on those of the instant invention. Therefore, the impeller of WADA is capable of performing the same desired functions as the instant invention having been claimed.
	[AltContent: arrow][AltContent: textbox (GAP)][AltContent: arrow][AltContent: textbox (GROOVE PORTION)][AltContent: arrow][AltContent: textbox (ANOTHER END SURFACE)][AltContent: arrow][AltContent: textbox (ONE END SURFACE)][AltContent: arrow][AltContent: textbox (WELDING CONTACTING PORTION)]
    PNG
    media_image1.png
    478
    687
    media_image1.png
    Greyscale

Figure A Annotations of WADA Fig. 6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WADA (WO 2015/064514) in view of OTA (JP 2007/283677, supplied by Applicant on 02/21/2017 IDS).
Regarding claim 2, WADA discloses the impeller for a fluid pump according to claim 1.
WADA further discloses wherein the blades (4) each comprise: 
the distal end potion (42); 
a first outer surface (Fig. B below) continuing to a rear side of the distal end portion (42) in a rotation direction (regarding Fig. 6, the disclosure is unclear as to which direction is the rotation direction, however, it is noted that the relevant structures are symmetric therefore for the purposes of this rejection the rotation direction may be taken as either direction); and 

the groove portions (Fig. A above) each comprise: 
a groove bottom portion (Fig. B) that faces the distal end portion (42) in a center axis direction; 
a first inner surface (Fig. B) that continues to a rear side of the groove bottom portion in the rotation direction, and comes into contact with the first outer surface (Fig. B); and 
a second inner surface (Fig. B) that continues to a front side of the groove bottom portion in the rotation direction (Fig. B), and faces the first inner surface (Fig. B).
[AltContent: arrow][AltContent: textbox (SECOND INNER SURFACE)][AltContent: arrow][AltContent: textbox (FIRST INNER SURFACE)][AltContent: arrow][AltContent: textbox (GROOVE BOTTOM PORTION)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SECOND OUTER SURFACE)][AltContent: textbox (FIRST OUTER SURFACE)]
    PNG
    media_image1.png
    478
    687
    media_image1.png
    Greyscale

Figure B Annotations of WADA Fig. 6. The disclosure is unclear as to which direction is the rotation direction, however, it is noted that the relevant structures are symmetric therefore for the purposes of this rejection the rotation direction may be taken as either direction.
	WADA is not relied upon to teach the further details of the welding contacting portion and the welding contacted portion as claimed.
	OTA teaches a method of joining two components by ultrasonic welding wherein a welding contacting portion (Fig. C below) is formed in a corner portion (Fig. C) between a distal end portion (Fig. C) and a second outer surface (Fig. C) of one component, and a welding contacted portion (Fig. C), as an inclined surface, is formed on a second inner surface (Fig. C) of a groove portion (Fig. C) of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the shape of the distal end portion and groove portion of WADA for that taught by OTA to provide for increased welding area with improved welding (bonding) strength, air tightness and pressure strength.
[AltContent: arrow][AltContent: textbox (GROOVE PORTION)][AltContent: arrow][AltContent: textbox (DISTAL END PORTION)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SECOND OUTER SURFACE)][AltContent: textbox (WELDING CONTACTING PORTION)][AltContent: textbox (WELDING CONTACTED PORTION)][AltContent: ][AltContent: arrow][AltContent: textbox (SECOND INNER SURFACE)][AltContent: ]
    PNG
    media_image2.png
    838
    850
    media_image2.png
    Greyscale

Figure C Annotations of OTA Fig. 4.
Neither WADA nor OTA teach the second inner and outer surfaces on the front side of the blades in the rotation direction.
A review of Applicant’s specification has returned no disclosed criticality for the placement of the second surfaces on the front side of the blade as opposed to on the rear side. Paragraphs 0009 and 0040 discuss the benefits of the invention providing for “even higher joining strength” due to the ensured large welding area (0009 lines 13-14; 0040 lines 14-15) but do not state a benefit specific to the second 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try placing the second inner and outer surfaces of WADA as modified on the front side of the distal end portion because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, solves a stated problem, or produces an unexpected result. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with that of WADA as modified because the configuration provides for increased welding area with improved welding (bonding) strength. Therefore, it would have been obvious to try placing the second surfaces on the front side of the blades from a finite set of possibilities to obtain the invention as specified in claim(s). One of ordinary skill would have been motivated to try placing the second surfaces on the front side of the blade to provide for increased welding area with improved welding (bonding) strength, air tightness and pressure strength.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 03/23/2020.
Applicant’s arguments with respect to claims 1-2, see pg. 6, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747